      Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEX A S
                             H O U S TO N D IV IS I O N

     DHI GROUP, INC. F/K/A DICE
     HOLDINGS, INC. AND
     RIGZONE.COM, INC.,

                                 Plaintiffs,
                                                              C.A. NO.: 16-cv-01670
        v.
     DAVID W. KENT, JR., SINGLE
     INTEGRATED OPERATIONS
     PORTAL, INC. D/B/A OILPRO AND
     OILPRO.COM, ET AL.,

                                 Defendants.

   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO EXCLUDE THE
  UNRELIABLE TESTIMONY OF DEFENDANTS’ EXPERT TRENT LIVINGSTON

        Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively, “Plaintiffs”) submit

this Reply in Support of Their Motion to Exclude the Unreliable Testimony of

Defendants’ Expert Trent Livingston.

                                           I.      ARGUMENT

         Defendants have gone to great lengths—including the presentation of a

declaration from a previously undisclosed expert, Charles Platt1—in their attempt to

shore up the unreliable testimony of Trent Livingston. The problem is that they have done




1 It appears that Mr. Platt’s declaration, without Defendants properly disclosing him previously, is being

offered to bolster the opinions of Defendants’ retained “structured data analytics” expert, Trent Livingston.
Hiring an “expert” to declare that a challenged expert should be able to testify invites Plaintiffs to find their
own expert to explain why both of Defendants’ experts are wrong. That game could go on forever, which
is not how the system is supposed to work. Livingston should stand or fall based on what he produced and
what he has said, not based on what some other expert has said about him.
    Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 2 of 6



too little, too late. The most revealing action they have taken in response to Plaintiffs’

motion to exclude Trent Livingston’s testimony was their production of Livingston’s

reconstructed SQL queries. By producing them now, Defendants have tacitly admitted that

they should have been produced in the first place.

       Defendants needed to produce the SQL queries that Livingston used (and not

simply reconstructed ones) with his report so that Plaintiffs could have analyzed them

and had the opportunity to question him about them at his deposition. Without the actual

queries Livingston used, Plaintiffs were left to guess if his queries followed the

methodology he described in his report and asked to blindly accept that his alleged

queries produced the results found in his report. As discussed in Plaintiffs’ original

Motion to Strike Livingston, Livingston’s disclosed methodology was nothing more than

a “black box.” To claim that Plaintiffs could have had someone create their own queries

and results and compare them to Livingston’s results misses the point.

       More importantly, it ignores the facts in this case, namely that the Federal Bureau

of Investigation has previously estimated that over 110,000 Oilpro members joined Oilpro

as a result of Defendants’ illegal actions, and that Oilpro’s own initial analysis, performed

by David Kent’s then friend and Chief Technology Officer, arrived at a very similar

number. Plaintiffs are not required to engage their own expert to determine whether or

not Livingston’s methodology is reliable; that is the burden of the party proffering an

expert. See Sims v. Kia Motors of America, Inc., 839 F.3d 393, 400 (5th Cir. 2016) (“The

proponent of expert testimony bears the burden of establishing the reliability of the

expert’s testimony.”). The fact that Defendants have failed to prove that Livingston is


                                             2
     Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 3 of 6



using reliable methodology does not shift the burden to Plaintiffs to prove that it is

unreliable. Plaintiffs were entitled to assess his actual methodology, and not simply have

to accept his black box conclusions.

       Not surprisingly, from a cursory review of the late produced reconstructed

queries, the need to check Livingston’s work is more than a mere theoretical legal

argument. The SQL queries produced by Livingston contain data and conclusions not

described in his report and rely upon information not available in it, so even a

“knowledgeable SQL professional” could not have replicated Livingston’s results by

following his methodology as Defendants repeatedly claim.


    A. Livingston’s “Invited by Fictitious Profile” Step Was Not Reproducible.

       One of the steps described in Livingston’s report, represented by Figure 4 on page

14, describes how he handled invitations to join OilPro sent from Fictitious Profiles.

Livingston’s report notes that there were four profiles for which OilPro would not claim

members as legitimate if they were only invited to join by one of those fake members.

However, the database identifiers for the four fake profiles are not publicly available, nor

were they known to Plaintiffs’ prior to Livingston’s reconstructed SQL queries. Nowhere

in the original report or any of the attachments to it were those four fictitious profiles

identified. Those profiles first appeared when Defendants produced Livingston’s

reconstructed SQL queries in response to the motion to exclude him.2 Therefore,


2See Reconstructed SQL Queries attached as Ex. A to Trent Livingston’s November 14, 2018 Declaration at
Defendants’ Appendix pp. 1919-21. The Fictitious Profiles were identified as Invitor_IDs 630, 854603,
858799, and 869323, labeled as Holly Henderson, Heather Sullivan, Jennifer Green, and Sara Young
respectively.


                                                  3
     Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 4 of 6



Defendants’ oft-echoed claim that “any qualified expert [could] reproduce” his work

with only his report3 is simply not true. There is exactly zero chance any expert could

have replicated Livingston’s queries or results without knowing what the Fictitious

Profiles were. Accordingly, since Defendants did not provide all the “facts and data”

considered by Livingston to complete his analysis, he should be excluded. See FED. R. OF

EVID. 702(b) (“the testimony is based on sufficient facts or data”).

   B. Livingston’s Results Were Not Reproducible, Even by Him.

       Two of the conclusions Livingston provided in his report were for his

determination of the members in the OilPro database and the number of unique emails

taken from Rigzone by David Kent from Kent’s thefts. In his report, Livingston, through

his examination of “the OilPro database since its inception until [his] designated Cutoff

Date,” identified 645,358 OilPro Members.4 Additionally, Livingston processed the email

addresses from the Rigzone resumes stolen by Kent and concluded that “the actual total

number of unique emails [was] 587,104.”5 However, neither 645,358 nor 587,104 appear

anywhere in the results of the Reconstructed SQL Queries.6 That means that even

Livingston could not reproduce his own results. Because Livingston has failed to show

that his analytical results were reliably reproducible, his conclusions related to his

analysis of the OilPro database and David Kent’s theft of Rigzone resumes should be




3 See Trent Livingston’s November 14, 2018 Declaration at paragraph 9 at Defendants’ Appendix p. 1902;

Defendants’ Response at pp. 4, 7.
4 Livingston Report at pp. 19-20.
5 Id. at p. 26.
6 See Reconstructed SQL Queries attached as Ex. A to Trent Livingston’s November 14, 2018 Declaration at

Defendants’ Appendix pp. 1919-21.


                                                   4
    Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 5 of 6



excluded. See Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 355 (5th Cir. 2007) (finding

that an “expert’s testimony must be reliable at each and every step or else it is

inadmissible”).

   C. Defendants Have Failed to Credibly Explain Why the Web Logs Were First
      Critical, Then Not.

       Livingston should also be precluded from testifying because Defendants failed to

adequately explain why—when it was necessary to say that the Web Logs were essential

to Livingston’s analysis in support of Defendants’ attempt to compel the production of

the Web Logs from Plaintiffs—the Web Logs were no longer essential to Livingston’s

analysis. Defendants should not be permitted to tell this Court one thing when it suits

them on one day, then something completely different on another day, when it no longer

suits them, without a coherent explanation. Importantly, Livingston did not qualify the

Web Logs’ necessity in his original declaration. He could have said, like Defendants try

to say now, that if he received the Web Logs related to the first set of thefts, he would not

need the Web Logs from the second, but that is not what he said. What he said was that

without the Web Logs, his analysis would be too imprecise. Because Defendants’ and

Livingston’s attempted explanation falls flat, he should be prevented from testifying, as

according to him, his results are too imprecise “for Court testimony.”

                                  II.    CONCLUSION

       The bottom line is that Livingston’s methodology was a complete black box at the

time of his report. Defendants desperately attempt to add some additional information,

but it is too little, and comes much too late. Defendants have failed to establish that




                                             5
    Case 4:16-cv-01670 Document 248 Filed on 11/26/18 in TXSD Page 6 of 6



Livingston’s methodology is reliable, and all their hand-wringing and finger pointing

does not eliminate their burden. Considering the above, Plaintiffs respectfully request

that the Court exclude the testimony of Trent Livingston and prohibit any of Defendants’

experts from referencing or relying on conclusions drawn by Livingston.

                                       Respectfully submitted,

                                       JORDAN, LYNCH & CANCIENNE PLLC

                                       By: s/ Walter Lynch
                                           Walter Lynch
                                           State Bar No. 24046330
                                           Federal ID No. 965265
                                           Amir Halevy
                                           State Bar No. 24065356
                                           Federal ID No. 1259956
                                           Joseph (“Jeb”) W. Golinkin II
                                           State Bar No. 24087596
                                           Federal ID No. 2515657
                                           1980 Post Oak Blvd., Ste. 2300
                                           Houston, Texas 77056
                                           713-955-4020 (Telephone)
                                           713-955-9644 (Fax)
                                           wlynch@jlcfirm.com
                                           ahalevy@jlcfirm.com
                                           jgolinkin@jlcfirm.com

                                          ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                                          INC. F/K/A DICE HOLDINGS, INC. AND
                                          RIGZONE.COM, INC.


                              CERTIFICATE OF SERVICE

        I hereby certify that on this 26h day of November, 2018, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of this filing to all counsel of record in this case.

                                          /s/ Jeb Golinkin
                                          Joseph W. Golinkin II



                                            6
